Citation Nr: 1207807	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 1968 and from November 1970 to January 1987.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled to testify before a member of the Board appearing at his local RO in November 2010.  The record shows he failed to report.  However, a statement from the Veteran received in October 2010 by the RO and later associated with the claims file reflects that the Veteran had withdrawn his request for hearing.  

Medical evidence received in October 2010 further reveals the Veteran had been admitted to the hospital in August 2010 for treatment of an infected right leg wound, cellulitis, and an ulceration of his right shin.  Hospitalization was expected to last anywhere from three to six weeks. 

The Board notes that the Veteran is service-connected for peripheral neuropathy and peripheral vascular disease of the right lower extremity, associated with diabetes mellitus with diabetic nephropathy.  This medical evidence thus constitutes a claim for an increased evaluation for his service-connected right leg and diabetes mellitus conditions.  See 38 C.F.R. § 3.157(b)(2) (2011).  In addition, the Board finds that this evidence raises a claim for a temporary total evaluation under 38 C.F.R. § 4.29 and/or § 4.30 (2011), depending on the length of hospitalization and/or convalescence ordered for treatment of the right leg condition.

A December 2007 statement proffered by the Veteran's treating physician contains the opinion that the Veteran's poorly controlled diabetes and multiple medical problems have caused him to be clinically depressed.  This statement constitutes a claim for service connection for a psychiatric disorder, including as secondary to the service-connected diabetes mellitus and related disabilities.

The record thus presents claims for (1) service connection for a psychiatric disorder, including as secondary to the service-connected diabetes mellitus and related disabilities, (2) increased evaluation for his service-connected right leg and diabetes mellitus conditions, and (3) a temporary total evaluation under 38 C.F.R. § 4.29 and/or § 4.30 (2011), for hospitalization and/or convalescence of the right leg condition.  The Board has reviewed the Virtual VA record and while VA examinations subsequent to 2009 and 2010 are of record, no rating decision subsequent to that issued in June 2009 is yet reflected in the claims file.  

To preserve the Veteran's claims concerning these issues, and to the extent they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that remand is required prior to completion of appellate review.

First, the Veteran submitted additional records in support of his claim, which were received in December 2010.  The Board has reviewed the Virtual VA record, but did not find a supplemental statement of the case addressing the claim for service connection for sleep apnea subsequent to the one issued in December 2009.  The evidence consists of treatment records and statements from his treating physician reflecting that the Veteran required hospital treatment for an infected wound, cellulitis, and an ulceration of the shin of the Veteran's the right leg.  The Veteran is service-connected for peripheral neuropathy and peripheral vascular disease of the right lower extremity associated with diabetes mellitus type II with diabetic nephropathy.  As such, this medical evidence has potential bearing on the present claim.  Remand is required to allow the RO to review this evidence.  See 38 C.F.R. § 20.1304 (2011).

Second, the above-referenced medical evidence reflects that the Veteran was hospitalized in August 2010.  The totality of these records is not present.  They must be obtained.  See 38 C.F.R. § 3.159(c) (2011).

Third, the Veteran underwent VA examination in May 2008 to determine the etiology of his sleep apnea, but this examination was prior to receipt of the above-mentioned evidence.  In addition, the Veteran's private treating physician submitted an additional statement in September 2008 indicating that problems associated with the Veteran's service-connected diabetes mellitus contributed to his sleep apnea.  While the May 2008 VA examiner considered a direct relationship between the Veteran's service-connected diabetes mellitus and the claimed sleep apnea, she did not consider whether the diabetes mellitus could have aggravated the sleep apnea, or whether there existed a causal relationship between he claimed sleep apnea and the totality of the service-connected disabilities associated with diabetes mellitus.  The Veteran is service connected for diabetic retinopathy, cardiomyopathy, peripheral neuropathy and peripheral vascular disease of the left and right lower extremities, and erectile dysfunction-all associated with his service-connected diabetes mellitus.  He is also service-connected for hypertension and intermittent edema of the bilateral pretibial areas.

The Board notes that recent cases decided by the U.S. Court of Appeals for Veterans' Claims (Court) and the U.S. Federal Circuit Courts (Federal Circuit) have determined that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service-connection for a claimed disability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); aff'd, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bielby v. Brown, 7 Vet. App. 260, 262 (1994).

The Board has reviewed the Virtual VA record and notes that although there are VA examinations conducted subsequent to the May 2008 VA examination, none address the etiology of the Veteran's claimed sleep apnea, here at issue.  Hence remand is required to afford the Veteran additional VA examination to consider whether sleep apnea may be the secondary result of the totality of his service-connected disabilities, including whether his service-connected disabilities, in part or in total, may have aggravated his sleep apnea.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriquez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all health care providers who treated him for his service-connected conditions to include his diabetes mellitus and his claimed sleep apnea.  Obtain all identified records that are not already of record to include those from Reynolds Army Community Hospital at Fort Sill, Oklahoma; Norman Regional Health System, Norman Regional Hospital, Norman, Oklahoma; and any VA facilities the Veteran may identify. 

2.  Schedule the Veteran for VA examination with the appropriate specialists to determine the nature, extent and etiology of his claimed sleep apnea.  

The claims folder, to include this remand, must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner(s) are asked to offer the following opinions:

a)  Identify any current sleep disorder that is currently manifested.  

b)  For any and all identified sleep disorder, the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service; 

ii)  is the result of any incident of active military service;

iii)  is the result of the service-connected diabetes mellitus type II with diabetic nephropathy; and/or any associated service-connected disabilities, i.e., including but not limited to diabetic retinopathy, cardiomyopathy, peripheral neuropathy and peripheral vascular disease of the left and right lower extremities, and erectile dysfunction; and/or any other service-connected disability(ies) including, but not limited to, hypertension and intermittent edema of the bilateral pretibial areas; 

iv)  is the result of the aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition(s).

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiners are unable to offer any of the requested opinions, it is essential that the examiners each offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Advise the Veteran and his representative in writing that it is the Veteran's responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



